In an action to recover upon an accident and health insurance policy for the loss of life of the insured, which it is claimed resulted solely from accidental bodily injury, the defendant appeals from an order denying its motion for summary judgment dismissing the complaint. Order reversed, without costs, and motion granted, without costs. The record shows conclusively and without dispute that plaintiffs failed to file proof of claim as required by the policy and that such failure was not waived by defendant. In view of these established facts defendant cannot be held liable on its policy. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.